Day, J.
i tax sale • validity of. I. The sale is not invalid because of the connection of the defendant, H. A. Rooney, therewith. From the evidence it appears that he was a mere employee m the treasurer’s office. He was not deputy treasurer. He had nothing to do with the sales for delinquent taxes. He could have no control or influence over the treasurer’s action, nor could he. in virtue of his em*70ployment, prevent competition at the sales. His duties were purely of a mechanical nature. And all that he had to do with the purchase was simply to present the bid of the defendant Smith.
He furnished none of the purchase-money. He had no interest in the purchase at the time of the sale, and he did not acquire any interest until three months thereafter. Under the circumstances the sale is no more affected by the fact that he presented the bid, than it would have been if he had been employed simply to tear the tax receipts from the stubs, to carry in wood and water, or to sweep out the room.
His employment would as much influence the conduct of the sale, and tend to produce partiality and unfairness in the one case as in the other. The case differs essentially from Corbin v. Beebee, 36 Iowa, 336.
3_deed M evidence. II. The objection to the deeds offered by the defendant is that they show that the lot in question was sold at an adjourned sale of a sale begun and held on the first Monday of May, 1861, and not on the first Monday of October, 1860. It is claimed that the deeds are inadmissible without recitals or proof showing the cause of holding the sale in May, instead of October. Section 763 of the Revision provides that lands upon which taxes are delinquent shall be offered for sale on the first Monday of October in each year. But section 776 provides that if from neglect of officers to make returns, or from any other good cause, real property cannot be duly advertised and offered for sale on the first Monday of October, it shall be the duty of the treasurer to make the sale on the first Monday of the next succeeding month in which it can be made, allowing time for the publication as provided.
The deeds in question are in exact conformity with the form prescribed in section 783 of the Revision, and they have been duly recorded. Section 784 of the Revision provides that the deed, when substantially thus executed and duly recorded, shall be conclusive evidence that all the prerequisites of the law were complied with by all the officers who had, or whose duty it was *71to have had any part or action in any transaction relating to or affecting the title conveyed, from the listing and valuation, up to the execution of the deed, both inclusive, except as to the three points named, whereof the deed is prima, facie evidence only.
In McCready v. Sexton & Son, 29 Iowa, 356, it was held that a deed regularly executed is prima facie evidence of those things respecting which it is not competent for the legislature to declare it conclusive evidence.
The deeds in question, as we have before stated, are executed in exact conformity with the statute. They are, therefore, at least prima facie evidence that good cause existed for beginning the sale on the first Monday of May, and were admissible in evidence, without further recital or proof. If, in fact, the sale was not authorized at the time at which it occurred, proof thereof, under the statute, must be adduced by the party assailing the title purporting to be conveyed by the deed.
i. — power to make second deed. III. The first deed of the treasurer was acknowledged before H. A. Rooney, who, before taking the acknowledgment, had acquired an interest in the land conveyed. A „ . ,, , . For the purpose of curing the real or supposed invalidity of this conveyance growing out of the acknowledgment, the second deed was made. Appellant claims that the treasurer had no power to make the second deed; that the first deed, though void, was correct in fact and form, and there was no mistake to be corrected; that Smith knew, or must be held to have known, that the deed was void because of the acknowledgment before Rooney. We are not able, however, to distinguish this case, in principle, from McCready v. Sexton & Son, 29 Iowa, 356.
If the sale is regular, the purchaser has the right to be clothed with the legal title, which can. be done only by the execution of a valid deed. If the deed is void from any cause existing in the form of the body of the deed, or of the acknowledgment, the treasurer has the right to execute a valid deed, provided he can do so in conformity with the actual facts of the sale. The treasurer has the power, and it is his duty *72to convey. He does not exhaust this power, or become relieved from this duty, by the doing of a void act.
The second deed, therefore, was' properly admitted in evidence, and there is no error in the action of the district court.
Affirmed.